Exhibit 10.1

NOBLE CORPORATION

AMENDED AND RESTATED PERFORMANCE-VESTED

RESTRICTED STOCK UNIT AWARD

THIS AMENDED AND RESTATED INSTRUMENT (the “Instrument”), made as of the 10th day
of October, 2014, by Noble Corporation plc, a public limited company
incorporated under the laws of England and Wales (the “Company”), evidences
performance-vested Restricted Stock Units (as defined in the Plan) awarded to
                                     (“Employee”) and sets forth the
restrictions, terms and conditions that apply thereto.

W I T N E S S E T H:

WHEREAS, the committee (the “Committee”) acting under the Company’s 1991 Stock
Option and Restricted Stock Plan, as amended (the “Plan”), originally awarded
performance-vested Restricted Stock Units to Employee pursuant to an instrument
on February 1, 2013 (the “Original Instrument”);

WHEREAS, the Company transferred ownership of the majority of its standard
specification drilling business to its subsidiary, Paragon Offshore plc, a
public limited company incorporated under the laws of England and Wales
(“Paragon”), and subsequently distributed Paragon’s ordinary shares to the
Company’s shareholders on August 1, 2014 (the “Spin-Off”);

WHEREAS, in connection with the foregoing transactions, a subsidiary of the
Company, Noble Corporation, a company organized under the laws of the Cayman
Islands, and Paragon entered into an Employee Matters Agreement (the “Employee
Matters Agreement”);

WHEREAS, the Employee Matters Agreement provides that the number of
performance-vested Restricted Stock Units under the Original Instrument
outstanding immediately prior to August 1, 2014 (“Outstanding Noble PVRSUs”),
shall be adjusted by multiplying the number of such Outstanding Noble PVRSUs by
the Price Ratio (as defined in the Employee Matters Agreement);

WHEREAS, immediately prior to August 1, 2014,                             
performance-vested Restricted Stock Units comprised the number of Outstanding
Noble PVRSUs;

WHEREAS, the number of Outstanding Noble PVRSUs as adjusted by the Price Ratio
pursuant to the Employee Matters Agreement is set forth in this Instrument in
Section 1 below;

WHEREAS, pursuant to the Plan, the Committee has now determined that, because of
the Spin-Off, the performance-vested Restricted Stock Units awarded under the
Original Instrument, as adjusted in accordance with the foregoing, shall be
subject to certain new restrictions, terms and conditions set forth in this
Instrument, rather than those set forth in the Original Instrument;

WHEREAS, the Committee has determined that such new restrictions, terms and
conditions do not adversely affect Employee in a material way;



--------------------------------------------------------------------------------

WHEREAS, this Instrument amends and restates in its entirety the Original
Instrument in order to adjust the number of performance vested Restricted Stock
Units awarded to Employee and establish the restrictions, terms and conditions
applicable to such units; and

NOW, THEREFORE, the Original Instrument reflecting the award of
performance-vested Restricted Stock Units is hereby amended and restated to read
as follows:

1. Performance-Vested Restricted Stock Unit Award. On the terms and conditions
and subject to the restrictions, including forfeiture, hereinafter set forth,
the Company awards                              Restricted Stock Units (the
“Awarded Restricted Stock Units”) to Employee pursuant to the Plan. The Awarded
Restricted Stock Units are effective as of the date of the Original Instrument
(the “Effective Date”), and shall vest or be forfeited in accordance with (and
otherwise be subject to) the provisions of this Instrument. The Awarded
Restricted Stock Units are awarded without the payment of any cash consideration
by Employee, except that payment of nominal value in respect of the Shares
hereunder may be required by the Committee or pursuant to procedures of the
Committee in respect of the allotment and issuance, transfer or delivery of such
Shares. The award of Restricted Stock Units made to Employee has been designated
by the Committee to be a Performance Award for the purposes of the Plan.

2. Vesting and Forfeiture. The Awarded Restricted Stock Units shall be subject
to being forfeited by Employee during the Restricted Period specified in the
attached Schedule I (the “Restricted Period”), and shall vest or be forfeited by
Employee as follows:

(a) If Employee remains continuously employed by the Company or an Affiliate
from the Effective Date through the end of the Restricted Period, the Awarded
Restricted Stock Units shall vest and the forfeiture restrictions applicable to
them under this Instrument shall terminate to the extent of the percentage of
vesting achieved under the performance measure and vesting schedule provisions
of the attached Schedule I, and any Awarded Restricted Stock Units that do not
vest at the end of the Restricted Period shall be forfeited by Employee.

(b) If Employee’s employment with the Company or an Affiliate terminates during
the Restricted Period by reason of the death, Disability or Retirement of
Employee, then the number of Awarded Restricted Stock Units equal to the total
number of Awarded Restricted Stock Units awarded hereunder multiplied by a
fraction, (i) the numerator of which is the number of calendar months remaining
in the Restricted Period that end after the date of Employee’s termination of
employment with the Company or an Affiliate by reason of death, Disability or
Retirement, and (ii) the denominator of which is 36, shall be forfeited by
Employee. The remaining number of Awarded Restricted Stock Units awarded
hereunder shall vest subject to the forfeiture restrictions applicable to them
under this Instrument which shall terminate at the end of the Restricted Period
to the extent of the percentage of vesting achieved under the performance
measure and vesting schedule provisions of the attached Schedule I, and any
Awarded Restricted Stock Units that do not vest at the end of the Restricted
Period shall be forfeited by Employee.

 

2



--------------------------------------------------------------------------------

(c) If Employee’s employment with the Company or an Affiliate terminates during
the Restricted Period for any reason other than the death, Disability or
Retirement of Employee, all of the Awarded Restricted Stock Units shall be
forfeited by Employee.

(d) The foregoing provisions of this Section 2 to the contrary notwithstanding,
if a 409A Change in Control (as defined below) occurs during the Restricted
Period, 50% of the then outstanding Awarded Restricted Stock Units awarded
hereunder shall vest and the forfeiture restrictions applicable to them under
this Instrument shall terminate, and the remaining 50% of the then outstanding
Awarded Restricted Stock Units awarded hereunder shall be forfeited by Employee.
For the purposes of this Instrument, a “409A Change in Control” means a Change
in Control (as defined in the Plan) that also is a change in control event
within the meaning of U.S. Treas. Reg. section 1.409A-3(i)(5). The provisions of
this Section 2(d) shall be the exclusive means by which an Awarded Restricted
Stock Unit shall vest in connection with a change in the ownership or effective
control of the Company or a change in the ownership of the assets of the
Company, and no provision of any plan, employment agreement or other agreement
or arrangement pertaining to Employee and the Company or an Affiliate shall
cause an Awarded Restricted Stock Unit to vest in connection with a change in
the ownership or effective control of the Company or a change in the ownership
of the assets of the Company unless this Section 2(d) is amended in writing by
the parties to provide for such vesting.

For the purposes of this Instrument, transfers of employment without
interruption of service between or among the Company and any of its Affiliates
shall not be considered a termination of employment.

3. Allotment and Issuance of Shares. With respect to any Awarded Restricted
Stock Unit that vests pursuant to the provisions of Section 2(a) or Section 2(b)
hereof, as soon as practicable after the percentage of vesting achieved under
the performance measure and vesting provisions of the attached Schedule I has
been determined and certified in writing by the Committee and during the period
beginning at the end of the Performance Cycle described in Schedule I (the
“Performance Cycle”) and ending no later than 75 days after the time the
Performance Cycle ends, the Company shall, subject to Section 6(b) herein, allot
and issue or transfer to Employee one Share in settlement of such Awarded
Restricted Stock Unit and such Awarded Restricted Stock Unit shall be cancelled.
With respect to an Awarded Restricted Stock Unit that vests pursuant to the
provisions of Section 2(d) hereof, as soon as practicable following the
occurrence of a 409A Change in Control (but in no event later than the end of
the calendar year in which such 409A Change in Control occurs, or if later, 2.5
months after such 409A Change in Control), the Company shall, subject to
Section 6(b) herein, allot and issue or transfer to Employee one Share in
settlement of such Awarded Restricted Stock Unit and such Awarded Restricted
Stock Unit shall be cancelled.

4. No Rights as Shareholder. Employee shall have no rights as a shareholder of
the Company, including, without limitation, voting rights or the right to
receive dividends and distributions as a shareholder, with respect to the Shares
subject to the Awarded Restricted Stock Units, unless and until and to the
extent such Shares are allotted and issued or transferred to Employee as
provided herein.

 

3



--------------------------------------------------------------------------------

5. Cash Dividend and Cash Distribution Equivalent Rights. The Company hereby
awards cash dividend and cash distribution equivalent rights to Employee with
respect to the Awarded Restricted Stock Units. The cash dividend and cash
distribution equivalent rights awarded to Employee under this Section 5 shall
entitle Employee to the payment, with respect to each Share that is subject to
an Awarded Restricted Stock Unit that has not been canceled or forfeited, of an
amount in cash equal to the amount of any cash dividend or other cash
distribution paid by the Company with respect to one Share while such Awarded
Restricted Stock Unit remains outstanding. Such amount shall be paid to Employee
by Employee’s employer on the date of the payment of the related cash dividend
or cash distribution. The award of cash dividend and cash distribution rights
made to Employee pursuant to this Section 5 is not a Performance Award for the
purposes of the Plan.

6. Arrangements and Procedures Regarding Nominal Value and Withholding Taxes.

(a) Employee shall make arrangements satisfactory to the Committee for (i) the
payment of the aggregate nominal value with respect to the Shares that are
allotted and issued, transferred or delivered to or on behalf of Employee in
settlement of Awarded Restricted Stock Units that have become vested and
(ii) the payment of taxes of any kind that are required by law to be withheld
with respect to the Awarded Restricted Stock Units or the cash dividend and cash
distribution equivalent rights awarded under this Instrument, including, without
limitation, taxes applicable to (x) the awarding of the Awarded Restricted Stock
Units or the allotment and issuance or transfer of Shares in settlement thereof,
or (y) the awarding of the cash dividend and cash distribution equivalent rights
or the payments made with respect thereto.

(b) Unless and until the Committee shall determine otherwise and provide notice
to Employee in accordance with Section 6(c), any obligation of Employee under
Section 6(a) that arises with respect to the allotment and issuance, transfer or
delivery of Shares in settlement of Awarded Restricted Stock Units that have
become vested may be satisfied, in accordance with procedures adopted by the
Committee, by (i) Employee’s forfeiture or surrender of the right to require the
Company to allot and issue, transfer or deliver Shares subject to such Awarded
Restricted Stock Units, (ii) causing such Awarded Restricted Stock Units to be
settled partly in cash, or (iii) otherwise withholding a portion of such Shares.
In the case of Shares as to which the right to require allotment and issuance,
transfer or delivery is forfeited or surrendered pursuant to clause (i) and
Shares withheld pursuant to clause (iii), such Shares or rights shall be valued
at the Fair Market Value (of such Shares or the Shares to which such rights
relate, as the case may be) as of the date on which the taxable event that gives
rise to the withholding requirement occurs.

(c) The Committee may determine, after the Effective Date and on notice to
Employee, to authorize one or more arrangements (in addition to or in lieu of
the arrangement described in Section 6(b)) satisfactory to the Committee for
Employee to satisfy the obligation of Employee under Section 6(a).

(d) If Employee does not, for whatever reason, satisfy the obligation of
Employee under Section 6(a), then the Company and its Affiliates shall, to the
extent

 

4



--------------------------------------------------------------------------------

permitted by law, have the right to deduct from any payments of any kind
otherwise due to Employee the amount required to satisfy the obligation of
Employee under such Section 6(a).

7. Non-Assignability. This Instrument is not assignable or transferable by
Employee. No right or interest of Employee under this Instrument or the Plan may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law (except pursuant to a qualified domestic relations order
within the meaning of Section 414(p) of the Code or a similar domestic relations
order under applicable foreign law, either in such form as is acceptable to the
committee), and no such right or interest shall be liable for or subject to any
debt, obligation or liability of Employee.

8. Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Instrument shall have the meanings assigned to them under the provisions of the
Plan. The Awarded Restricted Stock Units and the cash dividend and cash
distribution equivalent rights subject to this Instrument shall be governed by
and subject to all applicable provisions of the Plan. This Instrument is subject
to the Plan, and the Plan shall govern where there is any inconsistency between
the Plan and this Instrument.

9. Governing Law. This Instrument shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of England and
Wales.

10. Binding Effect. This Instrument shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

11. Prior Communications; Amendment. This Instrument, together with any
Schedules and Exhibits and any other writings referred to herein or delivered
pursuant hereto, evidences the Award granted hereunder, which shall be subject
to the restrictions, terms and conditions hereof, and supersedes all prior
agreements and understandings, whether written or oral, between the parties with
respect to the subject matter hereof. To the fullest extent provided by
applicable law, this Instrument may only be amended, modified and supplemented
in accordance with the applicable terms and conditions set forth in the Plan.

 

5



--------------------------------------------------------------------------------

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:

(a) If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:

Noble Corporation plc

18b Charles Street

London

W1J 5DU

England

Attention: David W. Williams

Fax: 281-596-4486

With a copy to:

Chairman of Compensation Committee

c/o Noble Corporation plc

18b Charles Street

London

W1J 5DU

England

Fax: 281-596-4486

(b) If to Employee, when delivered by hand, confirmed fax or mail (registered or
certified mail with postage prepaid) to:

The last known address and number for Employee as maintained in the personnel
records of the Company

For purposes of this Section 12, the Company shall provide Employee with written
notice of any change of the Company’s address, and Employee shall be responsible
for providing the Company with proper notice of any change of Employee’s address
pursuant to the Company’s personnel policies, and from and after the giving of
such notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.

13. Severability. If any provision of this Instrument is held to be
unenforceable, this Instrument shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects the restrictions, terms and conditions set forth in this
Instrument shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.

14. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Instrument, and
shall not affect in any manner the meaning or interpretation of this Instrument.

 

6



--------------------------------------------------------------------------------

15. Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

16. References. The words “this Instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Instrument as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Instrument, such
words shall be deemed to be followed by the words “without limitation.”

17. Unfunded Awards. The awards made under this Instrument are unfunded and
unsecured obligations and rights to provide or receive compensation in
accordance with the provisions hereof, and to the extent that Employee acquires
a right to receive compensation from the Company or an Affiliate pursuant to
this Instrument, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Affiliate.

18. Compliance with Code Section 409A. The compensation payable to or with
respect to Employee pursuant to the Awarded Restricted Stock Units is intended
to be compensation that is not subject to the tax imposed by Code Section 409A,
and this Instrument shall be administered and construed to the fullest extent
possible to reflect and implement such intent.

IN WITNESS WHEREOF, the Company has signed and delivered this Instrument as of
the date first above written.

 

NOBLE CORPORATION PLC /s/ Julie J. Robertson Name:   Julie J. Robertson Title:  

Executive Vice President

and Corporate Secretary

 

7



--------------------------------------------------------------------------------

SCHEDULE I

NOBLE CORPORATION

PERFORMANCE MEASURES FOR THE 2013-2015 PERFORMANCE CYCLE

AWARD OF PERFORMANCE-VESTED RESTRICTED STOCK

The Committee has determined and specifies that the following Performance Cycle
(as defined below), Restricted Period and performance measures shall apply to
the Awarded Restricted Stock Units:

1. Performance Cycle. The “Performance Cycle” applicable to the Awarded
Restricted Stock Units shall be the three-year period beginning on January 1,
2013, and ending on December 31, 2015. The Performance Cycle shall be split
between the period beginning on January 1, 2013, and ending July 31, 2014 (the
“Pre-Spin Period”) and the period beginning on August 1, 2014, and ending
December 31, 2015 (the “Post-Spin Period”), the Pre-Spin Period and the
Post-Spin Period, are each sometimes referred to herein as a “Performance Cycle
Period”). The Pre-Spin Period will equal 19/36ths of the Performance Cycle and
the Post-Spin Period will equal 17/36ths of the Performance Cycle.

2. Restricted Period. The Restricted Period applicable to the Awarded Restricted
Stock Units shall be the three-year period beginning on the Effective Date and
ending on the third anniversary of the Effective Date.

3. Performance Measures. The performance measure used to determine the extent of
the vesting of the Awarded Restricted Stock Units is the cumulative total
shareholder return (“TSR”) for the Shares of the Company during each Performance
Cycle Period. The Awarded Restricted Stock Units that are outstanding as of the
end of the Restricted Period will vest or be forfeited based on the Company’s
TSR performance relative to a peer group of Peer companies for each Performance
Cycle Period (the “Applicable Peer Group”):

For the Pre-Spin Period, the Applicable Peer Group shall consist of: Atwood
Oceanics, Inc.; Cameron International Corp.; Diamond Offshore Drilling Inc.;
Ensco International plc; FMC Technologies, Inc.; Helmerich & Payne Inc.;
National Oilwell Varco, Inc.; Oceaneering International, Inc.; Oil States
International Inc.; Patterson-UTI Energy Inc.; Rowan Companies plc.; Superior
Energy Services, Inc.; Transocean Ltd.; and Weatherford International Ltd.

For the Post-Spin Period, the Applicable Peer Group shall consist of: Atwood
Oceanics, Inc.; Diamond Offshore Drilling Inc.; Ensco International plc;
Hercules Offshore, Inc.; Paragon Offshore plc; Rowan Companies plc.; Seadrill
Limited; and Transocean Ltd.

 

S-1



--------------------------------------------------------------------------------

TSR for the Company and each member of the Applicable Peer Group for each
Performance Cycle Period shall be defined and calculated as follows, where
“Beginning Price” is the average closing price on the relevant United States
stock market (NYSE or NASDAQ) for a share of the relevant company’s common
equity security during the 30 trading days immediately preceding the beginning
of such Performance Cycle Period (except in the case of Paragon Offshore plc in
the Post-Spin Period, for which “Beginning Price” for Paragon Offshore plc shall
be the average closing price of a share of the common equity security of Paragon
Offshore plc on the NYSE during the 10 trading days from August 4, 2014 through
August 15, 2014 (inclusive)), and the “Ending Price” is the average closing
price on the relevant United States stock market (NYSE or NASDAQ) for a share of
the relevant company’s common equity security during the last 30 trading days of
such Performance Cycle Period:

 

TSR for each Performance Cycle Period   =    (Ending Price – Beginning Price +
dividends and cash distributions per share paid*) / Beginning Price

 

* Stock dividends paid in common equity securities rather than cash in which
there is a distribution of less than 25 percent of the fully diluted outstanding
shares (as calculated prior to the distribution) shall be treated as cash for
purposes of this calculation.

For purposes of determining the Company’s TSR ranking, as further described
below, the companies in the Applicable Peer Group whose common equity securities
are publicly traded on either the NYSE or NASDAQ Stock Market on the last
trading day of each Performance Cycle Period shall be the companies comprising
the Applicable Peer Group. If the common equity security of any Applicable Peer
Group company is no longer publicly traded on either the NYSE or NASDAQ Stock
Market on the last trading day of a Performance Cycle Period, then adjustments
may be effected, as appropriate, with respect to the performance measures and
vesting percentages that apply to the Awarded Restricted Stock Units. In
addition, if the common equity security of any Applicable Peer Group company is
not publicly traded on either the NYSE or NASDAQ Stock Market on a continuous
basis during the Performance Cycle Period, but is otherwise publicly traded on
either the NYSE or NASDAQ Stock Market on the last trading day of a Performance
Cycle Period, then adjustments may be effected, as appropriate, with respect to
the performance measures and vesting percentages that apply to the Awarded
Restricted Stock Units.

The number of the Awarded Restricted Stock Units that will vest at the end of
the Restricted Period shall be based on the performance measure for each
Performance Cycle Period as determined in accordance with the applicable vesting
schedules set forth on Annex I attached to and hereby made a part of this
Schedule I. The Awarded Restricted Stock Units for each Performance Cycle Period
shall be prorated so that the applicable vesting or forfeiture of the Awarded
Restricted Stock Units for each Performance Cycle Period shall be calculated by
reference to the percentage that each Performance Cycle Period constitutes of
the Performance

 

S-2



--------------------------------------------------------------------------------

Cycle as a whole, as such percentage is indicated by the fractions in paragraph
1 above. The resulting number of vested stock units (or forfeited stock units,
as the case may be) for each Performance Cycle Period shall then be added
together to provide the total number of vested units (or forfeited units) during
the Restricted Period.

Example 1: If performance for the Pre-Spin Period were to result in 25% vesting
and performance for the Post-Spin Period were to result in 75% vesting, for a
2013 award of 1,000 performance units, the calculations described in the
preceding paragraph would be determined as follows:

 

  (a) A portion of the Awarded Restricted Stock Units will be allocated to the
Pre-Spin Period and Post-Spin Period as “Pre-Spin Period Awarded Units” and
“Post-Spin Period Awarded Units” (respectively) by applying the following
formulas:

 

  •   Pre-Spin Period Awarded Units: 1,000 × 19/36 = 527.778

 

  •   Post-Spin Period Awarded Units: 1,000 × 17/36 = 472.222

 

  (b) The number of vested Pre-Spin Period Awarded Units and vested Post-Spin
Period Awarded Units will be established as “Vested Pre-Spin Period Awarded
Units” and “Vested Post-Spin Period Awarded Units” (respectively) by multiplying
the Pre-Spin Period Awarded Units and Post-Spin Period Awarded Units by their
respective vesting percentages.

 

  •   Vested Pre-Spin Period Awarded Units: 527.778 × 25% = 131.945

 

  •   Vested Post-Spin Period Awarded Units: 472.222 × 75% = 354.167

 

  (c) The Vested Pre-Spin Period Awarded Units and Vested Post-Spin Period
Awarded Units will be added together to establish the “Final Awarded Units”.

 

  •   Final Awarded Units: 131.945 + 354.167 = 486.112

(rounded down to 486 units)

The applicable vesting or forfeiture of the Awarded Restricted Stock Units that
are outstanding at the end of the Restricted Period, shall be determined and
certified in writing by the Committee as soon as reasonably practicable after
the end of the Restricted Period, but in no event later than 75 days after the
end of the Performance Cycle.

 

S-3



--------------------------------------------------------------------------------

Example 2: Assume the same facts as Example 1 and that the holder of the Awarded
Restricted Stock Units incurs a termination of employment under Section 2(b) of
this Instrument that results in the forfeiture of 25% of such Awarded Restricted
Stock Units, all shall be allocated to the Post-Spin Period Awarded Units.

 

  (a) The number of Post-Spin Period Awarded Units will adjust by multiplying
Awarded Units by the applicable forfeiture percentage:

 

  •   527.778 Pre-Spin Awarded Units + 472.222 Post-Spin Awarded Units = 1,000
Awarded Units

 

  •   1,000 Awarded Units x 25% = 250 Awarded Units subject to forfeiture

 

  •   Pre-Spin Period Awarded Units: 527.778

 

  •   Post-Spin Period Awarded Units: 472.222 - 250 = 222.222

 

  (b) The number of Pre-Spin Period Awarded Units and Post-Spin Period Awarded
Units will be multiplied by their respective vesting percentages to establish
the Vested Pre-Spin Period Awarded Units and Vested Post-Spin Period Awarded
Units (respectively).

 

  •   Vested Pre-Spin Period Awarded Units: 527.778 × 25% = 131.945

 

  •   Vested Post-Spin Period Awarded Units: 222.222 × 75% = 166.667

 

  (c) The Vested Pre-Spin Period Awarded Units and Vested Post-Spin Period
Awarded Units will be added together to establish the Final Awarded Units.

 

  •   Final Awarded Units: 131.945 + 166.667 = 298.612

(rounded down to 298 units)

The TSR ranking of the Company and the companies in the Applicable Peer Group
for each Performance Cycle Period shall be determined and certified in writing
by the Committee as soon as reasonably practicable after the end of the
Performance Cycle, but in no event later than 75 days after the end of the
Performance Cycle. For purposes of establishing the TSR ranking of the Company
and the companies in the Applicable Company Group, the TSR of each such entity
shall be ranked in descending order from highest to lowest, with the highest
ranked entity being ranked as 1, the next highest ranked entity as 2, etc.

 

S-4



--------------------------------------------------------------------------------

ANNEX I TO SCHEDULE I

2013-2015 Performance Cycle

Performance-Vested Restricted Stock Unit Agreement Vesting Schedule

for Pre-Spin Period

 

Performance Level

   TSR
Percentile
Versus Peer
Group+    Percentage of
the Target
Achieved*     Vesting
Percentage of
the Pre-Spin
Period
Awarded
Units  

Maximum

   90th      200 %      100 % 

Above Target

   75th      150 %      75 % 

Target

   51st      100 %      50 % 

Threshold

   25th      50 %      25 % 

Below Threshold

   <25th      0 %      0 % 

Percentile results between those listed will be interpolated on a linear basis
for performance above the 25th percentile (threshold level)

 

* The Awarded Restricted Stock Units set forth in the Instrument represent 200%
of the target number of restricted stock units that could vest or be forfeited
as further set forth in this Annex I.

 

S-5



--------------------------------------------------------------------------------

2013-2015 Performance Cycle

Performance-Vested Restricted Stock Unit Agreement Vesting Schedule

for Post-Spin Period

 

Noble Ranking Among Peer Group

   Vesting Percentage of the
Post-Spin Period
Awarded Units  

1st of 9

     100 % 

2nd of 9

     87.5 % 

3rd of 9

     75 % 

4th of 9

     62.5 % 

5th of 9

     50 % 

6th of 9

     37.5 % 

7th of 9

     25 % 

8th of 9

     12.5 % 

9th of 9

     0 % 

For the avoidance of doubt, no linear interpolation applies with respect to the
performance measure for the Post-Spin Period. After determining the TSR of each
company in the Peer Group, Noble’s TSR will be ranked against the TSR of each
company in the Peer Group. In the event Noble’s TSR is less than 100 basis
points (or 1%) lower than the TSR of the nearest Peer(s), the results will be
considered a “tie”. In the event of a “tie”, the number of the Awarded
Restricted Stock Units that vest will be determined based on the average of the
vesting percentage for each of the ranks for which there has been deemed a
“tie”.

 

S-6